PER CURIAM.
But a word need be added to the opinion of the District Judge. The. Maria was solely in charge of the tugs. She had no motive power of her own. It was for the tugs to determine whether they could tow her safely to her destination, and they should have ascertained positively whether she had steam up before they undertook the maneuver. Whether they knew this fact when they first made fast is debateable; but they certainly knew that she had no steam before they got into a position of danger, and we are convinced that they could have brought her to a position of safety and held her *440there until she got steam up, or until the services of another tug were obtained. One of the witnesses testifies that, if the tugs had not proceeded to tow the Maria through the entrance to the Erie Basin, she would have drifted bade into the dry dock from which she was taken. Indeed, this is apparent, as the wind was from the southwest. With full knowledge of all the conditions, .the tugs should not have undertaken the service unless they were able to complete it with safety. The fault of the tugs is clearly established, and we fail to find any negligence on the part of the steamer.
The decree is affirmed, with interest and costs.